            Case 1:19-cv-00408-TNM Document 64 Filed 06/05/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                              Plaintiffs,
                                                           Civil Action No. 1:19-cv-00408 (TNM)
       v.

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,

                              Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER, et al.,

                              Plaintiffs,

       v.                                                  Civil Action No. 1:19-cv-00720 (TNM)

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,


                              Defendants.


        JOINT MOTION TO BIFURCATE MERITS AND REMEDY BRIEFING

       Pursuant to Local Civil Rule 7, the parties jointly move the Court to bifurcate briefing in

the above-captioned cases into separate merits and remedy phases.

       1.       On April 10, 2020, the Court issued identical scheduling orders in these cases

establishing deadlines for briefing the parties’ motions for summary judgment. Plaintiffs filed

their respective motions for summary judgment on May 29, 2020, and briefing is scheduled to

conclude on August 7, 2020.
            Case 1:19-cv-00408-TNM Document 64 Filed 06/05/20 Page 2 of 3




       2.       Since the filing of Plaintiffs’ motions, counsel for the parties conferred about the
most efficient way to brief the many issues raised in these cases. The parties agreed to bifurcate
the briefing into two separate phases. The first phase would proceed under the current briefing
schedule and address Plaintiffs’ standing and merits claims. In the event the Court were to rule
in favor of Plaintiffs on any of their claims, the second phase would address what remedy, if any,
the Court should issue.
       3.       The parties propose to file a joint status report setting forth a proposed schedule
for briefing the remedy issues, if necessary, within five days of the Court’s resolution of the cross-
motions for summary judgment.
       4.       In order to promote efficient resolution of this case, the parties respectfully request
the Court grant the parties’ joint motion to bifurcate. A proposed order is attached.




                                                   2
        Case 1:19-cv-00408-TNM Document 64 Filed 06/05/20 Page 3 of 3




Dated: June 5, 2020                   Respectfully submitted,

                                      JOSEPH H. HUNT
/s/ Sarah H. Burt                     Assistant Attorney General
SARAH H. BURT
California Bar No. 250378             ALEXANDER K. HAAS
(appearing under LCvR 83.2(c)(1))     Director, Federal Programs Branch
Earthjustice
50 California Street, Suite 500       ANTHONY J. COPPOLINO
San Francisco, CA 94111               Deputy Director, Federal Programs Branch
Tel: (415) 217-2000
Fax: (415) 217-2040                   /s/ Andrew I. Warden
sburt@earthjustice.org                ANDREW I. WARDEN (IN Bar No. 23840-49)
                                      Senior Trial Counsel, Federal Programs Branch
Counsel for Plaintiffs in 19-CV-720
                                      /s/ Kathryn C. Davis
                                      KATHRYN C. DAVIS (DC Bar No. 985055)
/s/ Brian Segee                       MICHAEL J. GIRARDI
Brian Segee (CA Bar No. 200795)       RACHAEL L. WESTMORELAND
(Pro Hac Vice)                        LESLIE COOPER VIGEN
CENTER FOR BIOLOGICAL                 Trial Attorneys
DIVERSITY                             United States Department of Justice
660 S. Figueroa St., Suite 1000       Civil Division, Federal Programs Branch
Los Angeles, CA 90017                 1100 L Street, N.W.
Tel: (805) 750-8852                   Washington, DC 20005
Email:                                Tel: (202) 305-0727
bsegee@biologicaldiversity.org        Fax: (202) 616-8470
                                      Email: Leslie.Vigen@usdoj.gov
Counsel for Plaintiffs in 19-CV-408
                                      Counsel for Defendants




                                      3
        Case 1:19-cv-00408-TNM Document 64-1 Filed 06/05/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                               Plaintiffs,
                                                             Civil Action No. 1:19-cv-00408 (TNM)
       v.

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,

                               Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER, et al.,

                               Plaintiffs,

       v.                                                    Civil Action No. 1:19-cv-00720 (TNM)

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,


                               Defendants.

                                        [Proposed] ORDER

       Upon consideration of the parties’ joint motion to bifurcate merits and remedy briefing,
the Court hereby ORDERS:

       1.      The parties’ motion is GRANTED;

       2.      The Court’s April 10, 2020 scheduling order remains in place and the parties’
briefs shall address Plaintiffs’ standing and merits claims. The parties shall file a joint status
report within five days of the Court’s resolution of the parties’ cross-motions for summary
        Case 1:19-cv-00408-TNM Document 64-1 Filed 06/05/20 Page 2 of 2




judgment proposing a briefing schedule, if necessary, to address what remedy, if any, the Court
should issue.




DATED: June ___, 2020                       ___________________________________
                                            TREVOR N. McFADDEN, U.S.D.J.




                                               2
